Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 17 recite the limitations “about 50 kHz” in line 3, and claims 6, 16 and 20 recite the limitations “about 30% of a non- device side area.”  Claim 9 recites the term “about 1mm2”.   Claims 1, 12, 17 recite the term “about 10mm2””. The term “about” is an uncertain term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, these limitations are understood to mean “substantially [[about]] 50 kHz” and “substantially [[about]] 30%” “[[about]] substantially 1mm2”, [[about]] substantially 10mm2“, respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Electro Scientific Industries, Inc (Patent Publication WO2018/022441; in applicant’s IDS; herein after “Electro”).
Regarding claim 1, Electro discloses a method of laser polishing a workpiece surface, comprising: scanning at least a portion of the workpiece surface with a pulsed laser beam (Electro, p. 7 line 2, a laser source 104 for generating laser pulses) having a pulse frequency of about 50 kHz (Electro, p. 9 line 20, “laser pulses can be output ..at a pulse repetition rate less than, greater than or equal to…50kHZ) or more and (Electro, p. 8 lines 11-16, describing many ranges spot sizes that meet this limitation, and embodiment has a range of spot size diameter between 25 µm  and 60 µm , which is equivalent to a spot size of 491 µm2 and  2.826 mm2, A=πr2), wherein the workpiece surface comprises a ceramic material (Electro, p. 6 line 7, “Workpieces that may be processed can be generically characterized as …ceramics”).  Electro does not disclose “a spot size of about 10 mm2 or less”.   
Electro (p. 8 lines 11-16, particularly line 13) describes many potential spot sizes that are much less than 10mm2 (id. “between 2µm diameter and 200µm diameter”, which only amounts to a spot size maximum of 0.0314mm2,  whereas 10mm2 would be a spot having a diameter of 3,568 µm ).  However, Electro does teach that “[i]t will be appreciated, however, that the spot size can be made smaller than 2µm or larger than 200µm” (Electro p. 11 lines 10-11) . However, it would have been obvious through routine experimentation and optimization to change and increase the spot size to even substantially 10mm2 or less depending on the size of the area desired to be affected, and Electro does teach that the spot size for polishing can be even more than its taught spot size, the spot size being the result effective variable in that changing the size of the spot changes how much area is processed at one time.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing,  as a matter of routine experimentation and optimization,  to have the laser spot size of 10mm2 or less,  since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP § 2144.05)
Regarding claim 10, Electro teaches all the limitations of claim 1, as above, and further discloses a method wherein the ceramic material comprises one or a combination of silicon carbide (SiC) (Electro, p. 6 lines 6-18, “Workpieces that may be processed can be generically characterized as…etc.”;  line 5, “SiC”), quartz (id. line12), or a fluoride, oxide (id. line 13, “oxide”), oxyfluoride, nitride, or oxynitrides of Group III, Group IV, or Lanthanide series elements.  

Regarding claim 11, Electro teaches all the limitations of claim 10, as above, and further teaches a method wherein the ceramic material comprises silicon carbide (SiC) (Electro, p. 6 lines 6-18, “Workpieces that may be processed can be generically characterized as…etc.”;  line 5, “SiC”), quartz (id. line12), aluminum oxide (A203), aluminum nitride (AIN) (id. line 16), titanium oxide (TiO), titanium nitride (TiN), yttrium oxide (Y203), yttrium fluoride (YF3), yttrium oxyfluoride (YOF), or yttrium-stabilized zirconia.


Claim(s) 2-5 7, 12-15, 17-19is/are rejected under 35 U.S.C. 103 as being unpatentable over Electro Scientific Industries, Inc (Patent Publication WO2018/022441; in applicant’s IDS; herein after “Electro”) in view of Derderian (U.S. Patent Application Publication 2004/ 0134427)

Regarding claim 2, Electro discloses all the limitations of claim 1, as above, but does not further disclose a method wherein the workpiece is a processing component for use with a plasma processing chamber.   However, this is just intended use of the material worked upon.  Further, Derderian processes components of such a chamber (Derderian, ¶0024, “deposition chamber”… “including plasma enhanced chemical vapor deposition.  This refers to “making a surface harder or smoother, filling in gaps,”) the components of a plasma chamber.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention in order to make such components for a reaction chamber, in order to strengthen and harden the components so as to make strong pieces and make pieces that are less reactive and have less subject to contamination (Derderian, ¶0024-0025).

Regarding claim 3, Electro in view of Derderian teaches all the limitations of claim 2, as above, but does not further teach a method wherein the workpiece comprises one of a gas injector, a showerhead, a substrate support, a support shaft, a door, a liner, a shield, or a robot end effector.   However, this is just intended use of the device worked upon, and further Derderian teaches wherein the workpiece comprises one of a gas injector, a showerhead (¶0041, shower head 28, fabricated out of quartz and made in a way so that they are “non-reactive” and “purge materials are not absorbed onto these components”), a substrate support, a support shaft, a door a liner a shield or a robot end effector. Similarly, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention in order to make such components for a reaction chamber, in order to strengthen and harden this particular component, subject to harsh conditions,  so as to make strong pieces and make pieces that are less reactive and have less subject to contamination (Derderian, ¶0024-0025).

Regarding claim 4, Electro in view of Derderian teaches all the limitations of claim 3, as above, and further teaches a method wherein the ceramic material comprises silicon carbide (SiC) (Electro, p. 6, line 10, at least “[s]pecific examples of workpieces that may be processed include, integrated circuits (ICs), IC packages (ICPs), light-emitting diodes (LEDs), LED packages, semiconductor wafers, electronic or optical device substrates (e.g., substrates formed of…SiC”), quartz, aluminum oxide (A203) (Electro, p. 6 line 10), aluminum nitride (AIN), titanium oxide (TiO), titanium nitride (TiN), yttrium oxide (Y203), yttrium fluoride (YF3), yttrium oxyfluoride (YOF), or yttrium-stabilized zirconia.  

Regarding claim 5, Electro in view of Derderian teaches all the limitations of claim 2, as above, but do not further teach a method wherein the workpiece surface is a patterned surface of a substrate support, the patterned surface comprising a plurality of elevated features extending from one or more recessed regions.   However, Derderian teaches that “workpiece is a …surface of a substrate support (¶0041, “substrate platform 32 may be fabricated out of quartz”, quartz being a workpiece of Electro), the patterned surface comprising a plurality of elevated features extending from one or more recessed regions” (Derderian, ¶0048, the patterned “elevated” surface being full of “ pits, ridges, voids, vugs and other surface roughness features”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to add the further teachings of Derderian to Electro, to have the patterned support of Derderian processed by Electro, in order to smooth it out and make it less susceptible to damage and contamination.


Regarding claim 7, Electro in view of Derderian teaches all the limitations of claim 2, as above, and further teaches laser polishing (Electro, p. 6 line 1, “polish”) the workpiece surface comprises scanning the pulsed laser beam (Electro, p. 7 line 2, “a laser source for generating laser pulses”) across the quartz (Electro, p.6 line 12, quartz) or yttrium based coating disposed between holes formed in the plasma facing surface.  However, in this combination, Electro in view of Derderian do not speak well and the combination above already teaches a method wherein the processing component comprises a quartz showerhead having plasma facing surface comprising quartz or an yttrium based protective coating.  However, Derderian further teaches wherein the processing component comprises a quartz showerhead having plasma facing surface comprising quartz (Derderian, ¶0041, shower head 28, fabricated out of quartz and made in a way so that they are “non-reactive” and “purge materials are not absorbed onto these components”, and this was in the combination of claim 17) or an yttrium based protective coating., and5823419_318PATENTAttorney Docket No.: 025374US02 laser polishing the workpiece surface comprises scanning the pulsed laser beam across the quartz or yttrium based coating disposed between holes formed in the plasma facing surface.  Thus, again, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention in order to make such components for a reaction chamber, in order to strengthen and harden the components so as to make strong pieces and make pieces that are less reactive and less subject to contamination (Derderian, ¶0024-0025).

 
Regarding claim 12, Electro discloses method of laser polishing a workpiece surface, comprising: scanning at least a portion of the workpiece surface with a pulsed laser beam (Electro, p. 7 line 2, a laser source 104 for generating laser pulses) having a pulse frequency of about 50 kHz (Electro, p. 9 line 20, “laser pulses can be output ..at a pulse repetition rate less than, greater than or equal to…50kHZ), and wherein the workpiece surface comprises a ceramic material (Electro, p. 6 line 7, “Workpieces that may be processed can be generically characterized as …ceramics”).  

Electro does not disclose a device wherein the workpiece is a processing component for use with a plasma processing chamber, comprising one of a gas injector, a showerhead, a substrate support, a support shaft, a door, a liner, a shield, or a robot end effector, and he does not disclose a spot size of about 10 mm2 or less.    	  However, regarding the component, this is just intended use of the material worked upon.  Further, Derderian teaches having components of a plasma chamber (Derderian, ¶0024, “deposition chamber”… “including plasma enhanced chemical vapor deposition.  This refers to “making a surface harder or smoother, filling in gaps,”), comprising at least a showerhead (¶0041, shower head 28, fabricated out of quartz and made in a way so that they are “non-reactive” and “purge materials are not absorbed onto these components”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention in order to make such components for a reaction chamber, in order to strengthen and harden the components so as to make strong pieces and make pieces that are less reactive and have less subject to contamination (Derderian, ¶0024-0025).

Regarding the spot size, Electro (p. 8 lines 11-16, particularly line 13) describes many potential spot sizes that are much less than 10mm2 (id. “between 2µm diameter and 200µm diameter”, which only amounts to a spot size maximum of 0.0314mm2,  whereas 10mm2 would be a spot having a diameter of 3,568 µm ).  However, Electro does teach that “[i]t will be appreciated, however, that the spot size can be made smaller than 2µm or larger than 200µm” (Electro p. 11 lines 10-11) . However, it would have been obvious through routine experimentation and optimization to change and increase the spot size to even substantially 10mm2 or less depending on the size of the area desired to be affected, and Electro does teach that the spot size for polishing can be even more than its taught spot size, the spot size being the result effective variable in that changing the size of the spot changes how much area is processed at one time.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing,  as a matter of routine experimentation and optimization,  to have the laser spot size of 10mm2 or less,  since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP § 2144.05)

Regarding claim 13, Electro in view of Derderian teaches all the limitations of claim 12, as above, and further teach a method wherein the ceramic material comprises silicon carbide (SiC) (Electro, p. 6, line 10, at least “[s]pecific examples of workpieces that may be processed include, integrated circuits (ICs), IC packages (ICPs), light-emitting diodes (LEDs), LED packages, semiconductor wafers, electronic or optical device substrates (e.g., substrates formed of…SiC”), quartz (Electro, p.6 line 12, quartz), aluminum oxide (A203) (Electro, p. 6 line 10), aluminum nitride (AIN), titanium oxide (TiO), titanium nitride (TiN), yttrium oxide (Y203), yttrium fluoride (YF3), yttrium oxyfluoride (YOF), or yttrium-stabilized zirconia (These would have been combined in the combination above).  

Regarding claim 14, Electro in view of Derderian teaches all the limitations of claim 12, as above, but do not further teach a method wherein the processing component comprises a quartz showerhead having plasma facing surface comprising quartz (Derderian, ¶0041, shower head 28, fabricated out of quartz and made in a way so that they are “non-reactive” and “purge materials are not absorbed onto these components”, and this was in the combination of claim 13) or an yttrium based protective coating, and laser polishing the workpiece surface(Electro, p. 6 line 1, “polish”) comprises scanning the pulsed laser beam (Electro, p. 7 line 2, “a laser source for generating laser pulses”) across the quartz (Electro, p.6 line 12, quartz) or yttrium based coating disposed between holes formed in the plasma facing surface (the other elements in the ‘alternative’ limitation are not required to be found in the reference)..  

Regarding claim 15, Electro in view of Derderian teaches all the limitations of claim 14, as above, but do not further teach a method wherein the workpiece surface is a patterned surface of a substrate support, the patterned surface comprising a plurality of elevated features extending from one or more recessed regions.  However, Derderian teaches that “workpiece is a …surface of a substrate support (¶0041, “substrate platform 32 may be fabricated out of quartz”, quartz being a workpiece of Electro), the patterned surface comprising a plurality of elevated features extending from one or more recessed regions” (Derderian, ¶0048, the patterned “elevated” surface being full of “ pits, ridges, voids, vugs and other surface roughness features”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to add the further teachings of Derderian to Electro, to have the patterned support of Derderian processed by Electro, in order to smooth it out and make it less susceptible to damage and contamination. 


Regarding claim 17, Electro discloses a method of laser polishing a workpiece surface, comprising: scanning at least a portion of the workpiece surface with a pulsed laser beam (Electro, p. 7 line 2, a laser source 104 for generating laser pulses) having a pulse frequency of about 50 kHz (Electro, p. 9 line 20, “laser pulses can be output ..at a pulse repetition rate less than, greater than or equal to…50kHZ) or more), and wherein the workpiece surface comprises a nitride (Electro, p. 6 lines 13-18, silicon nitride) , fluoride, oxide (silicon oxide), oxynitride (silicon oxynitride), or an oxyfluoride of aluminum, titanium, or yttrium 
   
However, Electro does not disclose wherein the workpiece is a processing component for use with a plasma processing chamber, comprising one of a gas injector, a showerhead, a substrate support, a support shaft, a door, a liner, a shield, or a robot end effector and wherein “a spot size of about 10 mm2 or less”..   
However, regarding the component, this is just intended use of the material worked upon.  Further, Derderian teaches having components of a plasma chamber (Derderian, ¶0024, “deposition chamber”… “including plasma enhanced chemical vapor deposition.  This refers to “making a surface harder or smoother, filling in gaps,”), comprising at least a showerhead (¶0041, shower head 28, fabricated out of quartz and made in a way so that they are “non-reactive” and “purge materials are not absorbed onto these components”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention in order to make such components for a reaction chamber, in order to strengthen and harden the components so as to make strong pieces and make pieces that are less reactive and have less subject to contamination (Derderian, ¶0024-0025).
Regarding the spot size, Electro (p. 8 lines 11-16, particularly line 13) describes many potential spot sizes that are much less than 10mm2 (id. “between 2µm diameter and 200µm diameter”, which only amounts to a spot size maximum of 0.0314mm2,  whereas 10mm2 would be a spot having a diameter of 3,568 µm ).  However, Electro does teach that “[i]t will be appreciated, however, that the spot size can be made smaller than 2µm or larger than 200µm” (Electro p. 11 lines 10-11) . However, it would have been obvious through routine experimentation and optimization to change and increase the spot size to even substantially 10mm2 or less depending on the size of the area desired to be affected, and Electro does teach that the spot size for polishing can be even more than its taught spot size, the spot size being the result effective variable in that changing the size of the spot changes how much area is processed at one time.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing,  as a matter of routine experimentation and optimization,  to have the laser spot size of 10mm2 or less,  since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP § 2144.05).


Regarding claim 18, Electro in view of Derderian teaches all the limitations of claim 17, as above, and further teaches laser polishing (Electro, p. 6 line 1, “polish”) the workpiece surface comprises scanning the pulsed laser beam (Electro, p. 7 line 2, “a laser source for generating laser pulses”) across the quartz (Electro, p.6 line 12, quartz) or yttrium based coating disposed between holes formed in the plasma facing surface and the combination above already, see previous rejection, teaches, with Derderian, wherein the processing component comprises a quartz showerhead having plasma facing surface comprising quartz (Derderian, ¶0041, shower head 28, fabricated out of quartz and made in a way so that they are “non-reactive” and “purge materials are not absorbed onto these components”, and this was in the combination of claim 17) or an yttrium based protective coating.5823419_320PATENTAttorney Docket No.: 025374US02
Regarding claim 19, Electro in view of Derderian teaches all the limitations of claim 17, as above, but do not further teach a method wherein the workpiece surface is a patterned surface of a substrate support, the patterned surface comprising a plurality of elevated features extending from one or more recessed regions.  However, Derderian teaches that “workpiece is a …surface of a substrate support (Derderian,¶0041, “substrate platform 32 may be fabricated out of quartz”, quartz being a workpiece of Electro), the patterned surface comprising a plurality of elevated features extending from one or more recessed regions” (Derderian, ¶0048, the patterned “elevated” surface being full of “ pits, ridges, voids, vugs and other surface roughness features”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to add the further teachings of Derderian to Electro, to have the patterned support of Derderian processed by Electro, in order to smooth it out and make it less susceptible to damage and contamination.

Claim(s) 6, 8, 9, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electro Scientific Industries, Inc (Patent Publication WO2018/022441; in applicant’s IDS; herein after “Electro”) in view of Derderian (U.S. Patent Application Publication 2004/ 0134427) and further in view of Boyd, Jr. (U.S. Patent Application Publication 2017/ 0140970)

Regarding claim 6, Electro in view of Derderian teaches all the limitations of claim 5, as above, but do not further teach a method wherein a substrate contacting surface area of the patterned surface is less than about 30% of a non-device side surface area of a substrate to be disposed on the substrate support.  However, Boyd, JR, having these patterned feature on the “non-device side surface”, i.e. on the side of the support facing the wafer, such as holes and supports to support a wafer  (Boyd, “mesas” 492, “mesas” 202).  The advantage would be to well support the wafer and create some roughness or friction between the support and the wafer, but also to not interfere with the support too much. Now Boyd teaches the contact surfaces (top of elements 202 and 492).  None of the references teach that this contact surface should be, in total, 30% or less of the area of the support.  However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify the device of Electro in view of Derderian, having the mesas and valleys of Boyd in order to create a conventional support for a wafer, increasing the friction to have the wafer lie, but also not disturbing the processing.  Regarding the percentage of the contact area, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Electro in view of Derderian and Boyd, by adjusting the sizes and contact areas of the mesas (as can be seen in Boyd, 3A-3D), and to make the percentage of the contact area to the whole indicated surface less than about 30% as a matter of routine experimentation and optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP § 2144.05)

Regarding claim 8, Electro in view of Derderian teaches all the limitations of claim 7, as above, but do not further teach a method wherein laser polishing the workpiece surface does not comprise scanning the pulsed laser beam across the holes formed in the plasma facing surface.  However, Boyd teaches making valleys and supports on the substrate support to support the wafer (Boyd “mesas” 492, “mesas” 202).  Once these are made, to support the wafer, giving more friction to the support but not interfering with the processing, it would be obvious to one having ordinary skill in the art at the time of the filing, that while polishing and indeed smoothing the surfaces, involves not scanning the laser beam further on the holes or mesas formed in the plasma facing surface, so as not to destroy or contaminate the mesas and valleys so that they can still properly support the wafer.
Regarding claim 9, Electro in view of Derderian and Boyd teaches all the limitations of claim 8, as above, and further teaches a method wherein the spot size of the laser is about 1 mm2 or less (Electro, p. 8 lines 11-16, and an embodiment has a range of spot size diameter between 25 µm  and 60 µm , which is equivalent to a spot size of 491 µm2 and  2.826 mm2 and Electro uses an example of a spot diameter size of 35 µm  which is .962 mm2).  

Regarding claim 16, Electro in view of Derderian teaches all the limitations of claim 15, as above, but do not further teach a method wherein a substrate contacting surface area of the patterned surface is less than about 30% of a non-device side surface area of a substrate to be disposed on the substrate support.  However, Boyd, JR, having these patterned feature on the “non-device side surface”, i.e. on the side of the support facing the wafer, such as holes and supports to support a wafer  (Boyd, “mesas” 492, “mesas” 202).  The advantage would be to well support the wafer and create some roughness or friction between the support and the wafer, but also to not interfere with the support too much. Now Boyd teaches the contact surfaces (top of elements 202 and 492).  None of the references teach that this contact surface should be, in total, 30% or less of the area of the support.  However, it would have been obvious top one having ordinary skill in the art at the time of the filing of the invention to modify the device of Electro in view of Derderian, having the mesas and valleys of Boyd in order to create a conventional support for a wafer, increasing the friction to have the wafer lie, but also not disturbing the processing.  Regarding the percentage of the contact area, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Electro in view of Derderian and Boyd, by adjusting the sizes and contact areas of the mesas (as can be seen in Boyd, 3A-3D), and to make the percentage of the contact area to the whole indicated surface less than about 30% as a matter of routine experimentation and optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP § 2144.05)


Regarding claim 20, Electro in view of Derderian teaches all the limitations of claim 19, as above, but do not further teach a method wherein a substrate contacting surface area of the patterned surface is less than about 30% of a non-device side surface area of a substrate to be disposed on the substrate support. However, Boyd, JR, having these patterned feature on the “non1device side surface”, i.e. on the side of the support facing the wafer, such as holes and supports to support a wafer  (Boyd, “mesas” 492, “mesas” 202).  The advantage would be to well support the wafer and create some roughness or friction between the support and the wafer, but also to not interfere with the support too much. Now Boyd teaches the contact surfaces (top of elements 202 and 492).  None of the references teach that this contact surface should be, in total, 30% or less of the area of the support.  However, it would have been obvious top one having ordinary skill in the art at the time of the filing of the invention to modify the device of Electro in view of Derderian, having the mesas and valleys of Boyd in order to create a conventional support for a wafer, increasing the friction to have the wafer lie, but also not disturbing the processing.  Regarding the percentage of the contact area, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Electro in view of Derderian and Boyd, by adjusting the sizes and contact areas of the mesas (as can be seen in Boyd, 3A-3D), and to make the percentage of the contact area to the whole indicated surface less than about 30% as a matter of routine experimentation and optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP § 2144.05)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761